19-01413-mg      Doc 14    Filed 02/26/20 Entered 02/26/20 11:57:28       Main Document
                                        Pg 1 of 3



  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK

   In re:

    Foreign Economic Industrial Bank Limited,           Case No. 15-13534 (MG)
      “Vneshprombank” Ltd.,                             Chapter 15
            Debtor in a Foreign Proceeding.



   In re:
     Larisa Markus,                                     Case No. 19-10096 (MG)
                                                        Chapter 15
              Debtor in a Foreign Proceeding.



   Yuri Rozhkov and The State Corporation
   “Deposit Insurance Agency,”
                                         Plaintiffs,
                         v.                             Adv. Pro. Case No. 19-01413 (MG)

   LARMAR Foundation; Ilya Bykov; BG
   Atlantic, Inc.; LM Realty 31B, LLC; LM
   Realty 31C, LLC; LM Realty 27D, LLC; LM
   Realty 24C, LLC; LM Realty 23H, LLC; LM
   Realty 20A, LLC; LM Realty 18 West, LLC;
   LM Realty 10C, LLC; LM Property
   Management LLC; Innovative Construction
   Group, Inc.; First Integrated Construction,
   Inc.; and Larisa Markus,

                                          Defendants.



                              DECLARATION OF SERVICE

            I, KATE POPOVA, am over 18 years of age and am not a party to the above

  captioned proceedings. I am employed by Marks & Sokolov LLC, counsel for Plaintiffs,

  Yuri Rozhkov, the authorized Trustee and Foreign Representative of Larisa Markus, and



                                                1
19-01413-mg     Doc 14      Filed 02/26/20 Entered 02/26/20 11:57:28           Main Document
                                         Pg 2 of 3



  The State Corporation “Deposit Insurance Agency,” the authorized Trustee and Foreign

  Representative of Foreign Economic Industrial Bank Limited “Vneshprombank” Ltd.

  (together, “Plaintiffs”). I hereby declare, pursuant to 28 U.S.C. § 1746, as follows:

             1. On February 26, 2020, I caused true and correct copies of the following to

     be served via U.S. first-class mail, postage fully pre-paid, on the service list attached

     hereto as Exhibit A:

                     a. Third Foreign Summons and Notice of Pretrial Conference in an
                        Adversary Proceeding [Docket No. 12];

                     b. Adversary Proceedings Complaint [Docket No. 1];

                     c. Case Management and Scheduling Order #1 [Docket No. 3]; and

                     d. Case Management and Scheduling Order #2 [Docket No. 10].

             2. I declare under penalty of perjury that the foregoing is true and correct.

  Dated: Philadelphia, Pennsylvania

         February 26, 2020                      /s/ Kate Popova
                                                        KATE POPOVA




                                               2
19-01413-mg   Doc 14    Filed 02/26/20 Entered 02/26/20 11:57:28   Main Document
                                     Pg 3 of 3



                                     EXHIBIT A
                                     Service List

  BG ATLANTIC
  c/o Ludmila Granik (sole shareholder) and
  Ilya Bykov (Director/President)
  101 Greenwich Street
  Suite 1202
  New York, NY 10006

  BG ATLANTIC
  c/o Ludmila Granik (sole shareholder) and
  Ilya Bykov (Director/President)
  107 Mcveigh Ave.
  Staten Island, NY 10314-6133

  BG ATLANTIC
  c/o Ludmila Granik (sole shareholder) and
  Ilya Bykov (Director/President)
  257 West 17TH Street,
  Apt 8B
  New York, NY 10011

  BG ATLANTIC
  c/o Ludmila Granik (sole shareholder);
  Alfred Granik (Authorized Representative/Director) and
  Ilya Bykov (Director/President)
  12 Palazzo Grande,
  Morganville, NJ 07751

  BG ATLANTIC
  c/o Ludmila Granik (sole shareholder) and
  Ilya Bykov (Director/President)
  2775 E 16th St,
  Brooklyn, NY 11235

  BG ATLANTIC
  c/o Ludmila Granik (sole shareholder) and
  Ilya Bykov (Director/President)
  25 Green Ridge Dr,
   Manalapan, NJ 07726




                                          3
